Name: Commission Regulation (EEC) No 2222/90 of 30 July 1990 amending Regulation (EEC) No 183/90 setting for 1990 the quantities of cheese originating in and coming from Switzerland that may be imported into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 90No L 202/32 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2222/90 of 30 July 1990 amending Regulation (EEC) No 183/90 setting for 1990 the quantities of cheese originating in and coming from Switzerland that may be imported into Spain on which date Regulation (EEC) No 1 83/90 became applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Decision 86/559/EEC of 15 September 1986 on the conclusion of the Agreements in the form of Exchanges of Letters between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries ('), and in particular section (a) in Exchange of Letters No 3, Whereas Commission Regulation (EEC) No 183/90 (2), as amended by Regulation (EEC) No 744/90 (3), set the quantity of cheese originating in and coming from Switzerland that may be imported into Spain for 1990 at 260 tonnes ; whereas the most recent information avai ­ lable concerning imports of certain types of cheese from Switzerland suggests that the overall amount may reach 648 tonnes ; whereas the said Regulation should therefore be amended accordingly with effect from 1 January 1990, HAS ADOPTED THIS REGULATION : Artick 1 In Article 1 of Regulation (EEC) No 183/90 '260 tonnes' is hereby replaced by '648 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 328 , 22. 11 . 1986, p. 98 . O OJ No L 21 , 26. 1 . 1990, p . 38 . (3) OJ No L 82, 29. 3 . 1990, p. 21 .